DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Allowable Subject Matter

Claims 1-12 and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because applicant has included subject matter of objected dependent claim 13 into independent claim 1. The combination of the best available prior arts ( Alarcon-Herrera et al. ("Viewpoint Selection for Vision Systems in Industrial Inspection", 2014 IEEE International Conference on Robotics & Automation (ICRA), 2014 May 31 pp.4934-4939), 2014, “Alarcon”, Espeset et al. (US patent publication 20170372523 “Espeset”), Miyakawa et al. (US patent publication 20170318256, “Miyakawa”),  Miyakawa et al. (US patent publication 20170318209, “Miyakawa2”, Iida et al. ( US patent: 10352912, “Iida”)  and Yano et al. ( US patent Publication: 20020113865, “Yano”)) fails to expressly teach the limitation, “the processor is configured to set a weight for each characteristic part, wherein the processor is configured to calculate, in a case of calculating the evaluation value for each imaging candidate position, a sum of values obtained by multiplying the obtained individual evaluation values for the respective characteristic parts by the weights as the evaluation value.”
Independent claims 19 and 21 are also allowable for the same reason specified for allowability of claim 1.

Dependent claims 2-12, 14-18 and 20  are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612